internal_revenue_service number release date index number ------------------ --------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-103094-11 date date re ------------------------------------------------ ------------------------------------------------------------ legend taxpayer trust date x y z spouse year year year accountant year dear ----------- --------------------------------------------- ---------------------------------------------------------------------- ----------------------- -------------------------- ----------- ----------- ----------- ---------------------------------------------------------- ------- ------- ------- ------------------------------------ ------- this letter responds to the letter dated date submitted by your authorized representatives requesting an extension of time under sec_2642 of the internal_revenue_code code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption with respect to certain transfers to trust facts on date taxpayer created an irrevocable_trust trust for the benefit of his descendants on the same date taxpayer transferred dollar_figurex to trust year transfer in year sec_2 and taxpayer made additional transfers to trust of dollar_figurey in property and dollar_figurez respectively plr-103094-11 taxpayer retained accountant to prepare taxpayer’s and spouse’s respective form sec_709 united_states gift and generation-skipping_transfer_tax returns to report the year sec_1 through transfers to trust taxpayer and spouse each timely filed their respective form sec_709 and consented under sec_2513 to treat taxpayer’s transfers to trust for year year and year as made one-half by spouse accountant reported the value of the year sec_1 through transfers on the form sec_709 accountant allocated taxpayer’s and spouse’s available gst exemptions to the year and year transfers to trust however accountant failed to allocate taxpayer’s and spouse’s available gst_exemption to the year transfer to trust subsequently in year on the advice of accountant taxpayer filed supplemental form sec_709 for year sec_1 and in order to claim the annual exclusion for gift_tax purposes the supplemental form sec_709 for year and year did not reflect the allocation of taxpayer’s and spouse’s gst_exemption made on the original form sec_709 for those years taxpayer and spouse are no longer married taxpayer requests the following rulings an extension of time to allocate his gst_exemption to the year transfer to trust pursuant to sec_2642 and sec_301_9100-3 the gift_tax value of the year transfer shall be used to determine the amount of gst_exemption allocated and the allocation of taxpayer’s gst_exemption to the year sec_1 and transfers to trust remain in effect law and analysis sec_2513 provides generally that for gift_tax purposes if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-103094-11 under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect for the tax years at issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 sec_26_2632-1 example provides as follows on date t transfers dollar_figure to an irrevocable gst_trust described in sec_2632 the transfer to the trust is not a direct_skip the date prescribed for filing the gift_tax_return reporting the taxable gift is date on date t files a form_709 on which t properly elects out of the automatic allocation rules contained in sec_2632 with respect to the transfer in accordance with paragraph b iii of this section and allocates dollar_figure of gst_exemption to the trust on april 13th of the same year t files an additional form_709 on which t confirms the election out of the automatic allocation rules contained in sec_2632 and allocates dollar_figure of gst_exemption to the trust in a manner that clearly indicates the intention to modify and supersede the prior allocation with respect to the transfer on date t files a form_709 attempting to reduce the earlier allocation the allocation made on the april return supersedes the prior allocation because it is made on a timely-filed form_709 that clearly identifies the trust and the nature and extent of the modification of gst_exemption allocation the allocation of dollar_figure of gst_exemption to the trust is effective as of date however the return filed on date is not a timely filed return the dollar_figure gst_exemption allocated to the trust as amended on date remains in effect because an allocation once made is irrevocable and may not be modified by the taxpayer after the last date on which a timely filed form_709 may be filed plr-103094-11 sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of determining the inclusion_ratio under sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-103094-11 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to allocate taxpayer’s available gst_exemption to the year transfer to trust the allocations will be effective as of the date of the year transfer to trust and the gift_tax value of the transfer to trust will be used in determining the inclusion_ratio with respect to trust further we conclude that the original allocations of taxpayer’s gst_exemption to the year and year transfers to trust remain in effect this situation is similar to example of sec_26 b iii in which the taxpayer’s allocations of gst_exemption made on a timely filed return may not subsequently be modified on a form_709 that is not timely filed the allocations should be made on supplemental form sec_709 for the appropriate calendar_year and filed with the internal_revenue_service cincinnati service_center - stop cincinnati ohio a copy of this letter should be attached to each supplemental form_709 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103094-11 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs special industries by lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
